  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.57 Filed 12/08/20 Page 1 of 14




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Darren Stribling,

                           Plaintiff,   Case No. 20-cv-12990

v.                                      Judith E. Levy
                                        United States District Judge
Heidi Washington, and Jodi L.
DeAngelo,

                       Defendants.

________________________________/

   OPINION AND ORDER DENYING APPOINTMENT OF
COUNSEL [3], (2) DENYING PRELIMINARY INJUNCTION AND
 TEMPORARY RESTRAINING ORDER [1], AND (3) DENYING
                 CLASS CERTIFICATION [1]

     This is a pro se prisoner civil rights case filed under 42 U.S.C. §

1983. Darren Stribling is currently incarcerated at the Detroit Reentry

Center Correctional Facility. He is being held there in a unit comprised

of fifty to sixty prisoners who require regular kidney dialysis and other

specialty medical treatments. The complaint asserts that the Michigan

Department of Corrections (MDOC) plans to close the Detroit Reentry

Center, and send all the prisoners receiving dialysis to the Woodland

Correctional Facility. Plaintiff alleges that Woodland has insufficient
     Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.58 Filed 12/08/20 Page 2 of 14




resources to operate such a unit, and that the poor water quality there is

especially dangerous for persons who require regular dialysis. He argues

that Defendants lack a comprehensive plan for the transfer of the unit,

which amounts to deliberate indifference to their serious medical needs

in violation of the Eighth Amendment.

        Plaintiff requests certification of the case as a class action,

preliminary injunctive relief compelling Defendants to adequately

address the dialysis prisoners’ continuing serious medical needs, and

appointment of counsel.

I.      Complaint

        Plaintiff asserts that the MDOC recently announced that it plans

to close the Ryan Correctional Facility (which is referred to as the Detroit

Reentry Center) by January 20, 2021. MDOC also announced that the

dialysis unit and its dialysis patients will be transferred to the Woodland

Correctional Facility. Defendant Heidi Washington is the Director of the

MDOC, and Defendant Jodi DeAngelo is the Warden of the Detroit

Reentry Center. Plaintiff alleges that they are responsible for the closure

of the Detroit Reentry Center and the transfer of the prisoners to the

Woodland facility.


                                         2
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.59 Filed 12/08/20 Page 3 of 14




     Plaintiff alleges that the MDOC has not developed or instituted any

plan for the transfer of dialysis patients that takes into account their

serious medical needs. Plaintiff states that the fifty to sixty prisoners on

the unit are medically fragile and chronically ill patients who require

regular dialysis and other specialized medical care. Plaintiff states that

the transfer announcement was made on September 10, 2020, and it

informed the unit that the transfer would take place by December 19,

2020. He asserts that it is impossible, without any comprehensive plan,

to safely carry out a transfer of fifty to sixty medically fragile prisoners

within a 90-day window without causing irreparable harm.

     Plaintiff contends that each of the dialysis patients must be

individually assessed for their individual medical needs before any

transfer takes place. He lists the particular types of evaluations and

arrangements required for a safe transfer to the new unit and to

adequately care for their medical conditions once there. Plaintiff

contends that no transfers should take place at all while the COVID-19

pandemic remains an ongoing concern.

     Furthermore, Plaintiff asserts that the water quality at Woodland

creates particular additional risks for prisoners with such medical


                                      3
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.60 Filed 12/08/20 Page 4 of 14




conditions. He additionally states that the new facility is not located in

close enough proximity to the Detroit-area hospitals that prisoners on his

unit frequently visit for specialized medical care. Among other things, he

notes that Woodland has an insufficient number of dialysis machines and

insufficient medical staffing trained to meet his and other similarly

situated prisoners’ special medical needs.

II.   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint set

forth “a short and plain statement of the claim showing that the pleader

is entitled to relief,” as well as “a demand for the relief sought.” Fed. R.

Civ.. P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While this pleading

standard does not require “detailed” factual allegations, id., it does

require more than the bare assertion of legal conclusions or “an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action

will not do.” Id. “Nor does a complaint suffice if it tenders naked


                                      4
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.61 Filed 12/08/20 Page 5 of 14




assertions devoid of further factual enhancement.” Id.

     Plaintiff has been granted leave to proceed without prepayment of

the filing fee for this action due to his indigence. Under the Prison

Litigation Reform Act (“PLRA”), the Court is required to, on its own,

dismiss an in forma pauperis complaint before service on a defendant if

it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against

a defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28

U.S.C. § 1915(e)(2)(B). Similarly, the Court is required to dismiss a

complaint seeking redress against government entities, officers, and

employees that it finds to be frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915A(b). A

complaint is frivolous if it lacks an arguable basis in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

     To state a federal civil rights claim, a plaintiff must allege that (i)

he was deprived of a right, privilege, or immunity secured by the federal

Constitution or laws of the United States, and (ii) the deprivation was

caused by a person acting under color of state law. Flagg Bros., Inc. v.


                                      5
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.62 Filed 12/08/20 Page 6 of 14




Brooks, 436 U.S. 149, 155–156 (1978). A pro se civil rights complaint is to

be construed liberally. Haines v. Kerner, 404 U.S. 519, 520–521 (1972).

III. Deliberate Indifference

     Liberally construed, and affording Plaintiff the maximum benefit

due pro se pleadings, the complaint asserts that Defendants, the Director

of the MDOC and the Warden of the Detroit Reentry Center, are being

deliberately indifferent to Plaintiff and the other dialysis prisoners’

serious medical needs by failing to adequately plan for their imminent

transfer to Woodland. Plaintiff’s complaint lists particular measures that

a transfer plan must contain to account for the prisoners’ serious medical

conditions, and he asserts that the absence of any plan amounts to the

deliberate indifference to serious medical needs. He also notes the poor

water quality at Woodland, its understaffing of specially trained staff, its

lack of proximity to Detroit-area hospitals, and its lack of necessary

medical equipment, reflect a deliberate indifference to the prisoners’

serious medical needs.

     The Eighth Amendment’s prohibition against cruel and unusual

punishment applies not only to punishment imposed by the state, but

also to deprivations that occur during imprisonment. See Farmer v.


                                      6
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.63 Filed 12/08/20 Page 7 of 14




Brennan, 511 U.S. 825, 834 (1994); Estelle v. Gamble, 429 U.S. 97, 101–

02 (1976). It is well-established that the deliberate indifference to serious

medical needs of prisoners violates this constitutional prohibition.

Estelle, 429 U.S. at 104–105. Deliberate indifference exists when “the

official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference

could be drawn that a substantial risk of harm exists, and he must also

draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). In

other words, a prison official acts with deliberate indifference when he or

she acts with criminal recklessness, i.e., when he or she “consciously

disregard[s] a substantial risk of serious harm.” Brooks v. Celeste, 39 F.3d

125, 128 (6th Cir. 1994) (citing Farmer, 511 U.S. at 839–840); see also

Johnson v. Karnes, 398 F.3d 868, 875 (6th Cir. 2005) (“a plaintiff alleging

deliberate indifference must show more than negligence or the

misdiagnosis of an ailment” so that “[w]hen a prison doctor provides

treatment, albeit carelessly or inefficaciously, to a prisoner, he has not

displayed a deliberate indifference to the prisoner’s needs, but merely a

degree of incompetence which does not rise to the level of a constitutional

violation.”)


                                      7
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.64 Filed 12/08/20 Page 8 of 14




      While expressing no opinion on the likelihood that the allegations

in the complaint are eventually proven to be true, Plaintiff’s assertion in

his pro se complaint that the transfer of critically ill dialysis prisoners to

a new facility without any comprehensive plan for safely doing so, for

purposes of screening the complaint under the PLRA, states an Eighth

Amendment claim of deliberate indifference to a serious medical need.

IV.   Appointment of Counsel

      Appointment of counsel for prisoners proceeding in forma pauperis

is governed by 28 U.S.C. § 1915, which states that “[t]he court may

request an attorney to represent any person unable to afford counsel.” 28

U.S.C. § 1915(e)(1).

      The Sixth Circuit has stated:

      Appointment of counsel in a civil case is not a constitutional
      right. It is a privilege that is justified only by exceptional
      circumstances. In determining whether ‘exceptional
      circumstances’ exist, courts have examined the type of case
      and the abilities of the plaintiff to represent himself. This
      generally involves a determination of the complexity of the
      factual and legal issues involved.

Lavado v. Keohane, 992 F.2d 601, 605–606 (6th Cir. 1993) (internal

quotations and citations omitted). At this early point in the proceedings,

the Court declines to exercise its discretion to appoint counsel represent

                                      8
  Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.65 Filed 12/08/20 Page 9 of 14




Plaintiff. Plaintiff has adequately alleged the claims forming the basis of

this §1983 lawsuit indicating his basic understanding of the legal process.

Accordingly, the Court denies Plaintiff’s motion for appointment of

counsel without prejudice.

IV. Request for Immediate Relief

     Plaintiff has requested a temporary restraining order and a

preliminary injunction. He sets forth what his opinion on the necessary

requirements for a comprehensive transfer plan, and he seeks immediate

relief that would essentially require the Court to oversee every aspect of

the transfer.

     Preliminary injunctions are “one of the most drastic tools in the

arsenal of judicial remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th

Cir. 2001) (quoting Hanson Trust PLC v. ML SCM Acquisition Inc., 781

F.2d 264, 273 (2d Cir. 1986)). The issuance of preliminary injunctive

relief is committed to the discretion of the district court. See Ne. Ohio

Coal v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader v. Blackwell,

230 F.3d 833, 834 (6th Cir. 2000).

     In exercising that discretion, a court must consider whether a

plaintiff has established the following elements: (1) a strong or


                                      9
 Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.66 Filed 12/08/20 Page 10 of 14




substantial likelihood of success on the merits; (2) the likelihood of

irreparable injury if the preliminary injunction does not issue; (3) the

absence of harm to other parties; and (4) the protection of the public

interest by issuance of the injunction. Id. These factors are not

prerequisites to the grant or denial of injunctive relief, but factors that

must be "carefully balanced" by the district court in exercising its

equitable powers. Frisch’s Rest., Inc. v. Shoney’s, Inc., 759 F.2d 1261,

1263 (6th Cir. 1985); see also S. Galzer’s Distribs. of Ohio, LLC v. Great

Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017) (“[T]hese are factors

to be balanced, not prerequisites to be met.”).

     Moreover, where a prison inmate seeks an order enjoining state

prison officials, the court is required to proceed with the utmost care and

must recognize the unique nature of the prison setting. See Glover v.

Johnson, 855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d

432, 438 n.3 (6th Cir. 1984). The party seeking injunctive relief bears a

heavy burden of establishing that the extraordinary and drastic remedy

sought is appropriate under the circumstances. See Overstreet v.

Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002);

Stenberg v. Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978).


                                     10
 Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.67 Filed 12/08/20 Page 11 of 14




     Under controlling Sixth Circuit authority, Plaintiff’s “initial

burden” in demonstrating entitlement to preliminary injunctive relief is

a showing of a strong or substantial likelihood of success on the merits of

his section 1983 action. NAACP v. Mansfield, 866 F.2d 162, 167 (6th Cir.

1989).

     Here, Plaintiff’s pleading, while stating a claim if liberally

construed, has not demonstrated a strong likelihood of success on the

merits. Plaintiff claims that the MDOC has no comprehensive plan for

the transfer, but it appears that this allegation stems from a memo he

obtained that was written to MDOC staff regarding the closure of the

Detroit Reentry Center. (See ECF No. 1, PageID.19-20, 24-25.) Plaintiff

also states that he attempted to file a grievance regarding the transfer,

but he did not receive a response that contained any information

regarding his specific objections to the details surrounding the transfer.

     It is not surprising that a memorandum addressed to MDOC

personnel and apparently meant to assuage concerns regarding union

and other employment matters did not provide a plan aimed at

addressing the medical needs of the transferred prisoners, let alone the

details of any such plan. Plaintiff’s grievance was denied because the


                                     11
 Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.68 Filed 12/08/20 Page 12 of 14




matter was considered non-grievable. (ECF No. 1, PageID.27.) It is not

surprising that the response to his grievance therefore did not discuss

whether a comprehensive plan was in place or not. Therefore, while

Plaintiff alleges that there is no plan (and therefore, construed liberally

his complaint states a claim) nothing before the Court indicates that he

has a strong or substantial likelihood of success on the merits.

     Plaintiff has asserted the likelihood of irreparable injury if the

preliminary injunction does not issue because the transfer is scheduled

to occur in mid-December. But he is requesting the Court to step in and

manage a complicated and imminent transfer of prisoners, which may

very well be undertaken in accordance with a suitable plan the existence

of which Plaintiff is simply unaware.

     Accordingly, Plaintiff’s motion for preliminary relief is denied.

V.   Class Action

     Plaintiff requests class certification. For a case to proceed as a class

action, the Court must be satisfied on a number of grounds, including the

adequacy of class representation. See Fed. R. Civ. P. 23(a)(4). It is well

established that pro se litigants can represent themselves, but are not

authorized   to   practice   law,    and   therefore    are   inappropriate


                                     12
 Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.69 Filed 12/08/20 Page 13 of 14




representatives of the interests of others. See Ziegler v. Michigan, 59 F.

App’x 622, 624 (6th Cir. 2003) (finding that non-attorneys proceeding pro

se cannot represent a class). Because Plaintiff is a pro se litigant, the

Court finds that he is not an appropriate representative of a class.

Therefore, Plaintiff’s request for class certification is denied. Should the

Court later reconsider Plaintiff’s motion for appointment of counsel, the

Court will reconsider Plaintiff’s request for class certification.

VI. Conclusion

     Accordingly, Plaintiff’s motion for appointment of counsel is

DENIED       WITHOUT        PREJUDICE.        Plaintiff’s   request   for      a

preliminary injunction and temporary restraining order is DENIED.

Plaintiff’s request for class certification is DENIED.

     The case will proceed against Defendants on Plaintiff’s Eighth

Amendment claim.

     IT IS SO ORDERED.



Dated: December 8, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                     13
 Case 5:20-cv-12990-JEL-CI ECF No. 7, PageID.70 Filed 12/08/20 Page 14 of 14




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 8, 2020.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ




                                     14
